Aldrich, J.
The information charges defendant with larceny as bailee, under which charge defendant was tried and convicted, and has been confined in either the county jail or the state penitentiary since September, 1918. The record discloses that there is a fatal variance between the complaint and the proof offered to sustain the charge. The record also shows that at no time was defendant a bailee in this transaction; that he never saw nor spoke to the owner, nor did he receive the car from the owner; that there is no evidence in the record that defendant committed the crime of larceny as bailee.
This disposes of the proceedings in habeas corpus presented in connection with this ease, No. 21146.
The judgment in Haley v. State, No. 21218, is reversed and the action is dismissed.
Reversed and dismissed.
Sedgwick, J., not sitting.